DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the deformable product-identification dome" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation above is assumed to refer back to “a deformable dome” in line 4. Clarification is respectfully requested.
Claim 11 recites the limitation "the deformable product-identification dome" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation above is assumed to refer back to “a deformable dome” in line 4. Clarification is respectfully requested.
Claim 20 recites the limitation "the deformable product-identification dome" throughout the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation above is assumed to refer back to “a deformable dome” in line 4 of Claim 11. Clarification is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabor (US 2012/0261417) in view of Kozlowski et al. (Kozlowski US 2006/0097516) and Steiger et al. (Steiger US 2011/0089187) and further in view of Miley (US 2015/0094406).

1, 9: Tabor teaches a lid for a cup (lid 14B, shown in Figure 1), the lid comprising 
a ring-shaped brim mount (ring shaped brim mount 18, having an aperture 13) adapted to couple to an unclaimed brim included in an unclaimed cup, 
a closure (closure 16B, Figure 1) coupled to the ring-shaped brim mount, and 
a deformable dome (deformable dome 66 Figures 2-4) coupled to the closure, the deformable dome arranged to move from a first arrangement in which the deformable dome extends upwardly away from the closure (first, raised arrangement of dome 66, Figure 2, upward and away from closure 16B) to a second arrangement (position of dome 66 after being depressed; paragraph 0051) in which the deformable dome is arranged to extend downwardly away from the closure in response to a downward deformation force being applied to the deformable dome (dome 66, deforms downwardly towards the brim mount 18, upon application of force to the dome 66 by the user, paragraph 0051), 
except that the lid comprises polypropylene copolymer, the deformable product-identification dome has a first transparency in the first arrangement and a second transparency in the second arrangement, and the second transparency is different than the first transparency.
	However, Tabor does teach that that the deformable dome (also capable of identifying products) has a first transparency (dome 66, which is a part of the lid 14B can be made of a clear plastic material, paragraph 0065) and a second transparency in the second arrangement (dome 66, which is a part of the lid 14B, made of a clear plastic would have a second transparency/clarity after being depressed where the structure of the dome is partially deformed to provide the second transparency, paragraph 0051 and 0065).
	Kozlowski teaches that a deformable dome has a first transparency in the first arrangement and a second transparency in the second arrangement and the second transparency is different than the first transparency (raised transparency, first transparency in the first arrangement, tab 30/dome becomes opaque, to a second transparency, when the tab 30 is depressed in the second arrangement, paragraph 0072).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tabor such that Tabor's deformable product-identification dome incorporates Kozlowski's first transparency in the first arrangement and a second transparency in the second arrangement such that the second transparency is different than the first transparency in order to provides both tactile and visual cues for identification of the product (as taught by Kozlowski; paragraph 0013).
	The modified Tabor-Kozlowski teaches the claimed invention as discussed above except that the lid comprises polypropylene impact copolymer.
Steiger teaches that the container and cap assembly (10) is made from a polypropylene copolymer, especially a polypropylene impact copolymer as the material of choice for impact strength (paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tabor-Kozlowski such that the lid is provided with superior impact strength during use in order to provide stiffness and prevent breakage of the lid and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Tabor-Kozlowski-Steiger teaches the claimed invention as discussed above except that the lid comprises at least 49% by weight the polypropylene impact copolymer.
Miley teaches that the material of choice for liquid containers (paragraph 0093) are comprised of polypropylene copolymer and mixtures thereof (paragraph 0036) such as polypropylene homopolymer and in other embodiments, the polypropylene impact copolymer or other suitable impact copolymers can be present in any suitable amount, typically from 5 to about 25 % by wt.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tabor-Kozlowski-Steiger such that the lid comprises at least 49% by weight, since Applicant has provided no evidence that different portions of the broad range or values would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

8: The modified Tabor-Kozlowski-Steiger-Miley teaches the claimed invention as discussed above for Claim 1 except that the polypropylene copolymer is a polypropylene random copolymer. 
Miley teaches a polypropylene random copolymer material is a known art equivalent as polypropylene copolymers, polypropylene impact copolymers as the material of choice for high stiffness (paragraph 0005 and 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tabor-Kozlowski-Steiger-Miley such that the lid is provided with superior strength during use in order to provide stiffness and prevent breakage of the lid, especially with a polypropylene random copolymer material and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabor (US 2012/0261417) in view of Kozlowski et al. (Kozlowski US 2006/0097516) and further in view of Miley (US 2015/0094406).

11, 19: Tabor teaches a lid for a cup (lid 14B, shown in Figure 1), the lid comprising 
a ring-shaped brim mount (ring shaped brim mount 18, having an aperture 13), 
a closure (closure 16B, Figure 1) coupled to the ring-shaped brim mount and adapted to close a top aperture opening (adapted to close the aperture 13) into an unclaimed interior liquid-storage region formed in the unclaimed cup, and 
a deformable dome (deformable dome 66 Figures 2-4) coupled to the closure, the deformable dome arranged to move from a first arrangement in which the deformable dome extends upwardly away from the closure (first, raised arrangement of dome 66, Figure 2, upward and away from closure 16B) to a second arrangement (position of dome 66 after being depressed; paragraph 0051) in which the deformable dome is arranged to extend downwardly away from the closure in response to a downward deformation force being applied to the deformable dome (dome 66, deforms downwardly towards the brim mount 18, upon application of force to the dome 66 by the user, paragraph 0051), and the lid is made from a polypropylene material (paragraph 0042),
except that the lid comprises polypropylene homopolymer, the deformable dome has a first transparency in the first arrangement and a second transparency in the second arrangement, and the second transparency is different than the first transparency.
	However, Tabor does teach that that the deformable dome has a first transparency (dome 66, which is a part of the lid 14B can be made of a clear plastic material, paragraph 0065) and a second transparency in the second arrangement (dome 66, which is a part of the lid 14B, made of a clear plastic would have a second transparency/clarity after being depressed where the structure of the dome is partially deformed to provide the second transparency, paragraph 0051 and 0065).
	Kozlowski teaches that a deformable dome has a first transparency in the first arrangement and a second transparency in the second arrangement and the second transparency is different than the first transparency (raised transparency, first transparency in the first arrangement, tab 30/dome becomes opaque, to a second transparency, when the tab 30 is depressed in the second arrangement, paragraph 0072).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tabor such that Tabor's deformable product-identification dome incorporates Kozlowski's first transparency in the first arrangement and a second transparency in the second arrangement such that the second transparency is different than the first transparency in order to provides both tactile and visual cues for identification of the product (as taught by Kozlowski; paragraph 0013).
	The modified Tabor-Kozlowski teaches the claimed invention as discussed above except that the lid comprises polypropylene homopolymer and the lid comprises at least 49% by weight the polypropylene homopolymer.
Miley teaches that the material of choice for liquid containers (paragraph 0093) are comprised of polypropylene copolymer and mixtures thereof (paragraph 0036) such as polypropylene homopolymer and in other embodiments, the polypropylene impact copolymer or other suitable impact copolymers can be present in any suitable amount, typically from 5 to about 25 % by wt.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tabor-Kozlowski such that the lid comprises at polypropylene homopolymer and polypropylene impact polymer, and at least 49% by weight of polypropylene homopolymer, since Applicant has provided no evidence that different portions of the broad range or values would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19-21 of copending Application No. 17/202,874 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to a lid for a cup, the lid comprising a ring-shaped brim mount adapted to couple to a brim included in a cup, a closure coupled to the ring-shaped brim mount, and a deformable dome coupled to the closure, the deformable dome arranged to move from a first arrangement in which the deformable dome extends upwardly away from the closure to a second arrangement in which the deformable dome is arranged to extend downwardly away from the closure in response to a downward deformation force being applied to the deformable dome, wherein the lid comprises polypropylene impact copolymer, the deformable dome has a first transparency in the first arrangement and a second transparency in the second arrangement, and the second transparency is different than the first transparency with the exception of a material such as polypropylene homopolymer and known art equivalent polypropylene polymer thereof that are taught by Miley (US 2015/0094406), paragraph 0036.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,014,722 and Claims 1-20 of U.S. Patent No. 10,577,159. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to a lid for a cup, the lid comprising a ring-shaped brim mount adapted to couple to a brim included in a cup, a closure coupled to the ring-shaped brim mount and adapted to close a top aperture opening into an interior liquid-storage region formed in the cup, and a deformable dome coupled to the closure, the deformable dome arranged to move from a first arrangement in which the deformable dome extends upwardly away from the closure to a second arrangement in which the deformable dome is arranged to extend downwardly away from the closure in response to a downward deformation force being applied to the deformable dome, wherein the lid comprises polypropylene impact copolymer, the deformable dome has a first transparency in the first arrangement and a second transparency in the second arrangement, and the second transparency is different than the first transparency with the exception of a material such as polypropylene homopolymer and known art equivalent polypropylene polymer thereof that are taught by Miley (US 2015/0094406), paragraph 0036. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735